[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                  No. 05-15505                       AUGUST 14, 2006
                            ________________________                THOMAS K. KAHN
                                                                        CLERK
                      D. C. Docket No. 04-01701-CV-WSD-1

MARGARET CHAPMAN,

                                            Plaintiff-Appellant,

                                        versus

CITY OF ATLANTA, GEORGIA,
FULTON COUNTY, GEORGIA,

                                            Defendants-Cross-Defendants-Appellees,

RICHARD PENNINGTON,
individually and in his official capacity
as Chief of Police, Atlanta, Georgia,
JOHN AND JANE DOE 1-5,

                                            Defendants-Appellees,

DEKALB COUNTY, GEORGIA,
THOMAS E. BROWN,
individually and in his official capacity
as Sheriff of DeKalb County, Georgia,
JACQUELYN H. BARRETT, individually,
MYRON FREEMAN, in his official capacity,

                                            Defendants-Cross-Claimants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (August 14, 2006)

Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      This case involves the mistaken arrest of Margaret Chapman pursuant to a

valid warrant. The district court concluded that the differences between the

description on the warrant and Chapman were sufficiently small that the mistaken

arrest was not unreasonable in the totality of the circumstances. We AFFIRM.



                                I. BACKGROUND

      The facts necessary to the disposition of this appeal are not in dispute. On

27 September 2002, an arrest warrant was issued for “Margaret Irene Chapman.”

The warrant sought the arrest of a 5’4”, 210 pound, black female. The warrant

provided her social security number, birth date, and a street address without a city

or zip code.

      On 15 June 2003, at 8 P.M., Chapman was detained by customs officials at

Hartsfield-Jackson International Airport. Chapman showed identification that



                                          2
matched the description on the warrant, including full name, birth date, age, and

sex. Chapman’s social security number matches the warrant except that the first

two numbers are transposed. The height on the warrant was an inch shorter than

Chapman and the weight was 40 pounds heavier. The glaring inconsistency is that

Chapman is white.

      Chapman spent the following eighteen hours in the custody of Atlanta City

Police, the Fulton County Jail, and the Dekalb County Jail. She alleges that she

was handcuffed, strip searched, forced to use a nonprivate toilet, deprived of

medications, forced to have blood drawn, and required to wear inmate’s clothing.

Chapman was released at noon on 16 July 2003. Dekalb County subsequently

dismissed the warrant for Chapman’s arrest, and it is undisputed that Chapman is

not wanted in connection with the forgery that caused the warrant to issue in

September 2002.

      The district court granted summary judgment, concluding that in examining

the totality of the circumstances, “the officers who mistakenly arrested Plaintiff

made a reasonable mistake, and [they] committed no constitutional violation upon

which to base a section 1983 constitutional false-arrest claim.” R3-55 at 10

(citations and quotations omitted). On appeal, Chapman argues that a

constitutional due process violation occurred because the officers should have



                                           3
taken time to verify that she was the person sought by the warrant given the

discrepancy between her race and that identified in the warrant.



                                 II. DISCUSSION

      We review de novo the district court’s order granting summary judgment,

applying the same standards as the district court. Crosby v. Monroe County, 394

F.3d 1328, 1331–32 (11th Cir. 2004). Summary judgment is appropriate when the

evidence demonstrates that “there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

Pro. 56(c).

      Our precedent governing mistaken arrests is Rodriguez v. Farrell, 280 F.3d

1341 (11th Cir. 2002). The cause of action for mistaken arrests sounds in the

Fourth Amendment. Id. at 1346. In order to determine whether there was a

constitutional violation, we must examine the totality of the circumstances to see

whether the arrest was made pursuant to a reasonable mistake. Id. at 1347.

      In this case, there was one significant difference between Chapman’s

characteristics and the description on the warrant: her race. The exact identity of

full name and date of birth, strikingly similar physical description, and virtually

identical social security number strongly suggest the reasonableness of the arrest.



                                           4
In Rodriguez, we held that, in the face of many similarities, one material difference

will not transform a reasonable arrest into an unreasonable one. Id. at 1347–48.

That test governs here, and we conclude that, given the totality of the

circumstances, Chapman’s arrest was reasonable even in the face of an obvious

racial discrepancy. See Johnson v. Miller, 680 F.2d 39, 42 (7th Cir. 1982)

(concluding that the mistaken arrest of a white woman pursuant to an arrest

warrant for a black woman did not violate the Constitution).

      On appeal, Chapman asserts that her due process rights were violated

because there was an “insufficient amount of due process . . . afforded to her before

the decision . . . to hold [her] in custody” was made. Appellant’s Br. at xiii. This

claim is governed by Baker v. McCollan, 443 U.S. 137, 99 S. Ct. 2689 (1979).

McCollan held that a person mistakenly arrested pursuant to a facially valid arrest

warrant was not entitled to more process in the form of another hearing to

determine whether there existed probable cause to detain the mistakenly arrested

person pending trial. Id. at 143, 99 S. Ct. at 2694. This does not mean that a

person claiming innocence could be held indefinitely, but a valid warrant does

justify arrest and detention for some period of days. Id. at 144–45, 99 S. Ct. at

2694–95 (concluding that a detention for three days over a holiday weekend “does

not and could not amount to [a constitutional] deprivation”).



                                          5
      An official “executing an arrest warrant is [not] required by the Constitution

to investigate independently every claim of innocence,” even if “the claim is based

on mistaken identity.” Id. at 145–46, 99 S. Ct. at 2695. “Nor is the official

charged with maintaining custody of the accused named in the warrant required by

the Constitution to perform an error-free investigation of such a claim.” Id. at 146,

99 S. Ct. at 2696. Because Chapman was arrested and held pursuant to a valid

arrest warrant and because she was released from custody in less than 24 hours, she

was not entitled to more process to review her claims of innocence in the face of

the mistaken arrest.



                                III. CONCLUSION

      Chapman brought this § 1983 action because she was arrested pursuant to a

valid warrant, but she did not commit the crime described in the warrant. Although

Chapman was mistakenly arrested, the warrant’s description of her was close

enough that the totality of the circumstances require us to agree with the district

court that there was no constitutional violation in her arrest or detention.

AFFIRMED.




                                           6